TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00616-CV


                                       In re Lamar Lovett


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Lamar Lovett has filed a petition for writ of mandamus asserting that the trial

court has not ruled on his motion for postconviction DNA retesting and his motion for the

appointment of counsel. Although mandamus may issue to compel a trial court to rule on a

motion, the relator is required to provide a mandamus record establishing that he requested a

ruling on the pending motion. See In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco

2008, orig. proceeding) (observing that mandamus record failed to establish that relator

requested ruling or called motion to trial court’s attention and that “mere filing of a motion with

a trial court clerk does not equate to a request that the trial court rule on the motion”); see also

Tex. R. App. P. 52.7(a) (requiring relator to file with petition, among other things, “a certified or

sworn copy of every document that is material to the relator’s claims for relief and that was filed

in any underlying proceeding”). Because Lovett has failed to provide a sufficient mandamus

record, we deny his petition for writ of mandamus. See Tex. R. App. P. 52.8(a).
                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: January 7, 2021




                                              2